                Case 3:20-mj-70342-JSC Document 9 Filed 04/23/20 Page 1 of 3

                                                                     FILED
 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney                                              Apr 23 2020
 2
   HALLIE HOFFMAN (CABN 210020)                                  SUSANY. SOONG
 3 Chief, Criminal Division                                 CLERK, U.S. DISTRICT COURT
 4 ROBERT DAVID REES (CABN 229441)                       NORTHERN DISTRICT OF CALIFORNIA
   Assistant United States Attorney                               SAN FRANCISCO
 5
          450 Golden Gate Avenue, Box 36055
 6        San Francisco, California 94102-3495
          Telephone: (415) 436-7210
 7        FAX: (415) 436-7234
          Email: robert.rees@usdoj.gov
 8
   Attorneys for United States of America
 9
                                   UNITED STATES DISTRICT COURT
10
                                 NORTHERN DISTRICT OF CALIFORNIA
11
                                       SAN FRANCISCO DIVISION
12

13   UNITED STATES OF AMERICA,                       ) CASE NO. CR 20-70342 JSC
                                                     )
14           Plaintiff,                              )
                                                     ) [PROPOSED] DETENTION ORDER
15      v.                                           )
                                                     )
16   LEGALO J. HARO,                                 )
                                                     )
17           Defendant.                              )
                                                     )
18

19           On February 19, 2019 defendant Legalo Haro was charged in the Northern District of Florida in
20 a two-count superseding indictment with conspiracy to possess with intent to distribute 50 grams or

21 more of methamphetamine, 500 grams or more of a mixture containing methamphetamine, and 100

22 kilograms or more of a mixture containing marijuana, all in violation of Title 21, United States Code,

23 Sections 841(a)(1) and (b)(1)(A). He was also charged with a violation of money laundering

24 conspiracy, in violation of Title 18, United States Code, Sections 1956(a) and 1956(h). The defendant

25 was arrested in the Northern District of California on March 20, 2020.

26           This matter came before the Court on April 21, 2020, for a detention hearing. The defendant was
27 present telephonically, with his consent, and represented by Assistant Federal Public Defender Angela

28 Hanson, who also appeared telephonically. Assistant United States Attorney Robert Rees appeared for

     [PROPOSED] DETENTION ORDER                     1                                            v. 11/01/2018
     CR 20-70342 JSC
                 Case 3:20-mj-70342-JSC Document 9 Filed 04/23/20 Page 2 of 3




 1 the government, also telephonically. The government moved for detention, and the defendant opposed.

 2 At the hearing, counsel submitted proffers and arguments regarding detention.

 3          Upon consideration of the facts, proffers and arguments presented, and for the reasons stated on

 4 the record, the Court finds by a preponderance of the evidence that no condition or combination of

 5 conditions will reasonably assure the appearance of the person as required in the Northern District of

 6 Florida. Accordingly, the defendant must be detained pending trial in this matter.

 7          The present order supplements the Court’s findings and order at the detention hearing and serves

 8 as written findings of fact and a statement of reasons as required by Title 18, United States Code,

 9 Section 3142(i)(1). As noted on the record, the Court makes the following findings as the bases for its

10 conclusion: the defendant lacks significant ties in the Northern District of California with a transient

11 lifestyle here; the defendant lacks any legitimate ties in the Northern District of Florida, where he must

12 make his appearances in this case; the proposed sureties did not appear to offer significant assistance

13 with being able to assure that the defendant make his appearances in the Northern District of Florida as

14 required; and the defendant has little verifiable employment. These findings are made without prejudice

15 to the defendant’s right to seek review of defendant’s detention, or to file a motion for reconsideration if

16 circumstances warrant it.

17          Pursuant to 18 U.S.C. § 3142(i), IT IS ORDERED THAT:

18          1.      The defendant be, and hereby is, committed to the custody of the Attorney General for

19 confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving

20 sentences or being held in custody pending appeal;

21          2.      The defendant be afforded reasonable opportunity for private consultation with counsel;

22 and

23          3.      On order of a court of the United States or on request of an attorney for the government,

24 the person in charge of the corrections facility in which the defendant is confined shall deliver the

25 defendant to an authorized United States Marshal for the purpose of any appearance in connection with a

26 court proceeding.

27          IT IS SO ORDERED.

28

     [PROPOSED] DETENTION ORDER                       2                                             v. 11/01/2018
     CR 20-70342 JSC
              Case 3:20-mj-70342-JSC Document 9 Filed 04/23/20 Page 3 of 3




 1
     DATED:   April 23, 2020                   ________________________________________
 2                                             HONORABLE THOMAS S. HIXSON
                                               United States Magistrate Judge
 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     [PROPOSED] DETENTION ORDER            3                                   v. 11/01/2018
     CR 20-70342 JSC
